Exhibit 10.2




VALEANT PHARMACEUTICALS INTERNATIONAL, INC.
SHARE UNIT GRANT AGREEMENT (PERFORMANCE VESTING)
(PERFORMANCE RESTRICTED SHARE UNITS)
(2014 Omnibus Incentive Plan)
Valeant Pharmaceuticals International, Inc. (the “Company”), pursuant to Section
7(c)(v) of the Company’s 2014 Omnibus Incentive Plan (including the Addendum
thereto) (the “Plan”), hereby awards to you a Share Unit in the amount set forth
below convertible into Common Shares in accordance with the terms set forth
herein (the “Award”). This Award is subject to all of the terms and conditions
as set forth herein (the “Agreement”) and in the Plan, which is incorporated
herein in its entirety. Capitalized terms not otherwise defined herein shall
have the meanings set forth in the Plan. In the event of any conflict between
the terms in the Agreement and the Plan, the terms of the Plan shall control.
For avoidance of doubt, any terms contained in the Agreement but are not in the
Plan shall not constitute a conflict and such terms in the Agreement shall
control.


Participant:        
Equity Grant Date:        
Commencement Date:        
Number of Share Units Subject to Award:        


 
The details of your Award are as follows.


1.    CONSIDERATION. Consideration for this Award is satisfied by your services
to the Company.
2.    VESTING.
(a)    In General. Subject to the provisions of the Plan and the acceleration
provisions contained herein, your Award will vest as follows, provided that
vesting will cease upon termination of your employment. Any Share Units that did
not become vested prior to your termination of employment or that do not become
vested according to the provisions in this Section 2 shall be forfeited
immediately following the date of your termination of employment. The Share
Units subject to this Award shall vest in accordance with the following
performance thresholds, provided that your employment continues until the
vesting date:
(i)
If on the Measurement Date, the Adjusted Share Price:

(A) equals or exceeds $29.23, then Participant will be entitled to receive a
number of Common Shares equal to 100% of the number of Share Units subject to
the Award;
(B) equals or exceeds $37.95, then Participant will be entitled to receive a
number of Common Shares equal to 200% of the number of Share Units subject to
the Award;
(C) equals or exceeds $48.25, then Participant will be entitled to receive a
number of Common Shares equal to 300% of the number of Share Units subject to
the Award;
provided, that to receive any Common Shares pursuant to this clause, Participant
must remain employed by the Company through the applicable vesting date.
(ii)
Interpolation

If the Adjusted Share Price on the Measurement Date is between $29.23 and $37.95
or between $37.95 and $48.25, Participant shall vest in a number of Share Units
that is the mathematical linear interpolation between the number of Share Units
which would vest at defined ends of the applicable spectrum.
(iii)
Relative TSR Cap

Notwithstanding anything set forth in clause (i), if the Company’s TSR for the
period between the Commencement Date and the Measurement Date (the “Performance
Period”) is below the fiftieth (50th) percentile ranking of the TSR for the
Share Unit Peer Group, Participant will receive no more than the number of
Common Shares equal to 100% of the number of Share Units subject to the Award.
(iv)
Forfeiture

Any Share Units that are not vested as of the Measurement Date shall be
immediately forfeited.
(v)
Definitions

For purposes of this Agreement, the following terms shall have the following
meanings:
(A) “Adjusted Share Price” means the sum of (x) the average of the closing
prices of the Common Shares during the ninety (90) consecutive trading days
ending on the specified measurement date (or if such measurement date does not
fall on a trading day, the immediately preceding trading day); and (y) the
aggregate value of any dividends paid on Common Shares over the Performance
Period.
(B) “Measurement Date” means the date that is three (3) years from the
Commencement Date.


(C) “TSR” means total shareholder return as applied to a company, meaning stock
price appreciation from the beginning to the end of the Performance Period, plus
dividends and distributions made or declared (assuming such dividends or
distributions are reinvested in the common stock of the company) during the
Performance Period. For purposes of computing TSR, the stock price at the
beginning of the Performance Period will be the Market Price on the first day of
the Performance Period, and the stock price at the end of the Performance Period
will be the Adjusted Share Price on the last day of the Performance Period.


(D) “Share Unit Peer Group” shall be the companies that constitute the NYSE ARCA
PHARMACEUTICAL INDEX (^DRG) as of the Measurement Date.




(b)    Vesting Acceleration in Event of Termination. Notwithstanding the
foregoing and any other provisions of the Plan to the contrary, in the event
that (i) your employment is terminated by the Company without Cause, (ii) you
terminate your employment for Good Reason or (iii) your employment is terminated
by the Company due to your death or Disability, the Share Units will vest in a
manner consistent with the thresholds (including the Relative TSR Cap) described
in Section 2(a) of this Agreement, except that the Performance Period will be
shortened such that the Measurement Date will be your termination date;
provided, however, that in the event you are entitled to benefits pursuant to
this Section 2(b), only a pro rata portion of such calculated Share Units will
vest upon termination based on a fraction, the numerator of which is the number
of days from the Commencement Date through the termination date, and the
denominator of which is the number of days from the Commencement Date through
the third (3rd) anniversary of the Commencement Date.
(c)    Treatment of Share Units in Event of Change of Control. Notwithstanding
the foregoing and any other provisions of the Plan to the contrary, in the event
that the Share Units are assumed or substituted in connection with a Change of
Control, (1) the number of Share Units will be adjusted in accordance with
Section 6(e) of the Plan, and (2) in the case of a termination of employment by
the Company without Cause or by you for Good Reason within the twelve (12) month
period following a Change of Control (or during the six (6) month period prior
to a Change of Control if such termination was in contemplation of, and directly
related to, the Change of Control), the Share Units will vest in a manner
consistent with the vesting thresholds (including the Relative TSR Cap)
described in Section 2(a) of this Agreement, except that the Performance Period
will be shortened such that the Measurement Date will be your termination date
(or, if such termination occurs during the six (6) month period prior to a
Change of Control, the Measurement Date will be the date of the Change of
Control). If the Share Units are not assumed or substituted in connection with
the Change of Control, the Share Units will be treated in the manner described
in clause (2) above, treating, for this purpose only, the date of the Change of
Control as the date on which termination of employment occurs.
3.    COMMON SHARE OWNERSHIP REQUIREMENTS. You agree to comply with any Common
Share ownership requirements adopted by the Company applicable to you, which
shall be on the same terms as similarly situated executives of the Company.
4.    DISTRIBUTION OF COMMON SHARES. The Company will deliver to you a number of
Common Shares vested in accordance with the provisions of Section 2(a) as soon
as practicable after the Measurement Date, but in any event no later than sixty
(60) days after such date (the “Settlement Date”).
5.    NUMBER OF SHARES. The number of Common Shares subject to your Award may be
adjusted from time to time for capital adjustments, as provided in the Plan. The
Company will establish a bookkeeping account to reflect the number of Share
Units standing to your credit from time to time. However, you will not be deemed
to be the holder of, or to have any of the rights of a shareholder with respect
to, any Common Shares subject to your Award (including but not limited to
shareholder voting rights) unless and until the shares have been delivered to
you in accordance with Section 4 of this Agreement.
6.    DIVIDEND EQUIVALENTS. The bookkeeping account maintained for the Award
granted pursuant to this Agreement shall, until the vesting date or termination
and cancellation or forfeiture of the Share Units pursuant to the terms of the
Plan, be allocated additional Share Units on the payment date of dividends on
the Company’s Common Shares. Such dividends will be converted into additional
Common Shares covered by the Share Units by dividing (i) the aggregate amount or
value of the dividends paid with respect to that number of Common Shares equal
to the number of shares covered by the Share Units by (ii) the Market Price per
Common Share on the payment date for such dividend. Any such additional Share
Units shall have the same vesting dates and vest in accordance with the same
terms as the Share Units granted under this Agreement.
7.    COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE. This Agreement
is intended to comply with the requirements of section 409A of the Code and its
corresponding regulations and related guidance, and shall in all respects be
administered and interpreted in accordance with such requirements.
Notwithstanding any provision in this Agreement to the contrary, settlement of
vested Share Units to Common Shares may only be made under this Agreement upon
an event or in a manner permitted by section 409A of the Code. To the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, settlement and delivery of Common Shares on account of
a termination of employment under this Agreement may only be made upon a
“separation from service” under section 409A of the Code and, if you are a
“specified employee” (as defined in section 409A of the Code and determined in
the sole discretion of the Company in accordance with the requirements of
section 409A of the Code) at the time of your separation from service, in no
event may settlement and delivery of Common Shares on account of your separation
from service occur prior to the date which is six months following your
separation from service (except upon death). In no event may you designate the
calendar year of settlement and delivery of Common Shares.
8.    SECURITIES LAW COMPLIANCE. You may not be issued any Common Shares under
your Award unless the shares are either (i) then registered under the Securities
Act of 1934 as amended (the “Securities Act”), or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, and you shall not receive such shares if
the Company determines that such receipt would not be in material compliance
with such laws and regulations.
9.    RESTRICTIVE LEGENDS. The Common Shares issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Company.
10.    TRANSFERABILITY. Your Award is not transferable, except by will or by the
laws of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, will thereafter be
entitled to receive any distribution of Common Shares pursuant to Section 4 of
this Agreement.
11.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the
Company, or on the part of the Company to continue such service. In addition,
nothing in your Award will obligate the Company or any of its affiliates, their
respective shareholders, boards of directors or employees to continue any
relationship that you might have as an employee of the Company or any of its
affiliates.
12.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Share Unit, you will be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue Common Shares pursuant to
this Agreement. You will not have voting or any other rights as a shareholder of
the Company with respect to the Common Shares subject to your Award until such
Common Shares are issued to you pursuant to Section 4 of this Agreement. Upon
such issuance, you will obtain full voting and other rights as a shareholder of
the Company. Nothing contained in this Agreement, and no action taken pursuant
to its provisions, will create or be construed to create a trust of any kind or
a fiduciary relationship between you and the Company or any other person.
13.    WITHHOLDING OBLIGATIONS. On or before the time you receive a distribution
of Common Shares pursuant to your Award, or at any time thereafter as requested
by the Company, you hereby authorize any required withholding from the Common
Shares, payroll and any other amounts payable or issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company which arise in connection with your Award (the “Withholding Taxes”). The
Company shall (i) withhold, from Common Shares otherwise issuable upon
settlement of the Award, a portion of those Common Shares with an aggregate
Market Price (defined as in Section 3 of the Plan but measured as of the
delivery date) equal to the amount of the applicable withholding taxes;
provided, however, that the number of such Common Shares so withheld shall not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding tax rates (or such other
amount as may be permitted by applicable law and accounting standards), and (ii)
make a cash payment equal to such fair market value directly to the appropriate
taxing authorities.
14.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the mail, postage prepaid, addressed to you at the last address you provided to
the Company.
15.    HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and will not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
16.    AMENDMENT. Nothing in this Agreement shall restrict the Company’s ability
to exercise its discretionary authority pursuant to Section 4 of the Plan;
provided, however, that no such action may, without your consent, adversely
affect your rights under your Award and this Agreement. Without limiting the
foregoing, the Company’s Board (or appropriate committee thereof) reserves the
right to change, by written notice to you, the provisions of this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change will be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.
17.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award. This Agreement and the Plan contain the entire agreement and
understanding among the parties as to the subject matter hereof, and supersede
any other agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof (including, without limitation, the
provisions in your employment letter with respect thereto).
(d)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
18.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control; provided, however, that Section 4
of this Agreement will govern the timing of any distribution of Common Shares
under your Award. The Board (or appropriate committee thereof) will have the
power to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Board (or appropriate committee
thereof) will be final and binding upon you, the Company, and all other
interested persons. No member of the Board (or appropriate committee thereof)
will be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.
19.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating the employee’s benefits under any
employee benefit plan sponsored by the Company except as such plan otherwise
expressly provides. The Company expressly reserves its rights to amend, modify,
or terminate any of the Company’s employee benefit plans.
20.    CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement will be governed by the laws of the Province of Ontario and the laws
of Canada.
21.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.






1
1